Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.
Claims 1-5, 7-10, 14-20, 22-25, 29 and 30 are pending.  No claims have been amended.  Claims 1-5, 7-10, 14-20, 22-25, 29 and 30 are under consideration. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 14-20, 22-25, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 include the limitation, “wherein the first-line treatment regimen does not include a therapy or treatment regimen prior to topical application of said pharmaceutical composition”.  There is not support for this limitation in the Specification. Applicant points to page 13 for support, which is Applicant’s definition of “first-line”, and recites that 
“As used herein, the term "first-line therapy" or "first-line treatment" means a therapy or treatment for which its label does not include a requirement or recommendation that said therapy or treatment should be used only after other therapies or treatments were shown to be unsatisfactory or unsuccessful.  It can also include a therapy and/or treatment wherein no other actives (beyond the main active) are administered to the individual subject in need.” (emphasis added).  
There is a difference between “does not include a requirement” and “does not include”.  This does not provide support for excluding prior treatments, but rather indicates that prior treatments are not required.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-10, 14-20, 22-25, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sertchook et al. (US 2014/0147396).
This rejection is maintained.
Regarding Claims 1, 7, 10, 16, 22 and 25, Sertchook et al. teach a method for the treatment of rosacea (e.g. abstract, paragraph 0017, 0030) comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising from about 2.5% to about 10% benzoyl peroxide as an active ingredient (e.g. paragraphs 0032 claim 5), and a pharmaceutically acceptable carrier or excipient (e.g. paragraph 0042) wherein the composition is a cream or emulsion (e.g. paragraph 0043), wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical composition (e.g. paragraph 0018; Examples; claim 1). As described in the Examples, no prior treatment has been provided.  Sertchook et al. teach the proportions of subjects with the primary measure of success (defined as a 2-grade improvement in the IGA relative to Baseline at Week 12, with the Week 12 
Regarding Claims 2-5, Sertchook et al. teach the proportions of subjects with the primary measure of success (defined as a 2-grade improvement in the IGA relative to Baseline at Week 12, with the Week 12 IGA of clear or almost clear) was 53.3% for 5% E-BPO Gel (e.g. paragraph 0195) which overlaps the claimed values. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   In addition, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claims 8 and 23, Sertchook et al. teach that the benzoyl peroxide may be solid (e.g. paragraph 0025; Claim 1 and 21). 

Regarding Claims 14 and 29, Sertchook et al. teach that the application has an adverse events value similar to or lower than the adverse events value of a vehicle control (e.g. paragraph 0035, 0036). 
Regarding Claims 15 and 30, Sertchook et al. teach that the composition is prepared and patients are treated for at least 12 weeks (e.g. Figs 1 and 2, Examples), this is understood as the composition is physically and chemically stable for a period of at least about 12 weeks.  In addition, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claims 17-20, Sertchook et al. teach the proportions of subjects with the second primary measure of success (defined as mean inflammatory lesion count percent change from Baseline at Week 12) was more than 60% for 5% E-BPO Gel (e.g. paragraph 0196), which overlaps the claimed values. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   In addition, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 14-20, 22-25, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,687,465. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims recite a regimen for the therapeutic treatment of rosacea, the regimen comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising benzoyl peroxide as an active ingredient, and a pharmaceutically acceptable carrier or excipient, wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical composition. The patented method does not require prior treatment.

Claims 1-5, 7-10, 14-20, 22-25, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,945,987. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims recite a regimen for the therapeutic treatment 

Claims 1-5, 7-10, 14-20, 22-25, 29 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9-13, 21-24 of copending Application No. 15/879,600, claims 21, 22, 24-27, 29-34, 36-40 and 45 of copending 15/496,344, and claims 1-29 of copending 17/156,941.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims recite a regimen for the therapeutic treatment of rosacea, the regimen comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising benzoyl peroxide as the sole active ingredient, and a pharmaceutically acceptable carrier or excipient, wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical composition. The copending methods do not require prior treatment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments and Declarations
Applicant's arguments filed 4/2/20 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 2 that it is well established in the art that a first-line therapy should be given without any other prior treatment.  This is not found persuasive.  As described supra, there is a difference between “does not include a requirement” and “does not include”.  The instant specification does not provide support for excluding prior treatments, but rather indicates that prior treatments are not required.  It is suggested to replace with language recited in the Specification. 
Applicant argues beginning on page 4, and also in the Declarations of Dr. Webster, Dr. Sertchook, and Dr. Bar-Simantov, that BPO is typically an anti-acne agent and previous studies have shown BPO to cause irritation and intolerance.  Applicant continues, as well as in the 132 Declarations that these facts resulted in persons of ordinary skill in the art excluding BPO in standard rosacea treatments.  This is not found persuasive.  Contrary to Applicant’s argument that Sertchook was only speculative regarding possible application, Sertchook et al. teach a method for the treatment of rosacea (e.g. abstract, paragraph 0017, 0030) comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising from about 2.5% to about 10% benzoyl peroxide as an active ingredient (e.g. paragraphs 0032 claim 5), and a pharmaceutically acceptable carrier or excipient (e.g. paragraph 0042) wherein the composition is a cream or emulsion (e.g. paragraph 0043), wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical 
“It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear. In some embodiments when the composition comprises BPO as a single pharmaceutical active agent, treatment results of rosacea were comparable to the compositions know in the art comprising BPO and an antibacterial agent.”
It does not appear that Applicant has shown that the compositions of Sertchook would be inoperable.  Prior art is presumed to be operable (see MPEP 716.07).  The instant argument is not persuasive to show that there would have been no reasonable expectation of success, nor that the art is inoperable.  Importantly, the instant claims currently encompass embodiments which are anticipated by the prior art. Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). 

Applicant further argues on page 7-8, regarding the double patenting rejections, that the method of patent ‘465 is not a first-line treatment regimen.  This is not found persuasive.  As described supra, 465’ recites that the benzoyl peroxide is the only active ingredient in said pharmaceutical composition and the patented method does not require prior treatment.
Applicant further argues on page 9-10, regarding the provisional double patenting rejections, that the method of the ‘600 and ‘344 applications is not a first-line treatment regimen.  This is not found persuasive.  As described supra, both ‘600 and ‘344 recite that the benzoyl peroxide is the only active ingredient in said pharmaceutical composition and the method does not require prior treatment.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619